 

Exhibit 10.1

 

 



 

First Amendment To Amended and Restated Credit Agreement

 

 

 



By And Among

 

 

Escalade, Incorporated

 

And

 

Indian Industries, Inc.

 

And

 

The Other Loan Parties Hereto

 

And

 

The Lenders Party Hereto

 

And

 

JPMorgan Chase Bank, N.A.,
As Administrative Agent

 

 

 

 

Dated As Of SEPTEMBER 3, 2019

 

 

 





 

 

 



First Amendment To Amended and Restated

Credit Agreement

 

 

This First Amendment To Amended and Restated Credit Agreement (this “First
Amendment”) is made as of the 3rd day of September, 2019, by and among Escalade,
Incorporated, Indian Industries, Inc., the Other Loan Parties hereto, the
Lenders party hereto and JPMorgan Chase Bank, N.A., as administrative agent (in
such capacity, the “Administrative Agent”). The parties hereto agree as follows:

 

W I T N E S S E T H:

 

Whereas, as of January 21, 2019, the parties hereto entered into a certain
Amended and Restated Credit Agreement (the “Agreement”); and

 

Whereas, the parties desire to amend the Agreement to increase the permitted
amount of share repurchases, subject to and as provided in this First Amendment;

 

Now, Therefore, in consideration of the premises, and the mutual promises herein
contained, the parties agree that the Agreement shall be, and it hereby is,
amended as provided herein and the parties further agree as follows:

 

 

Article VI

 

Negative Covenants

 



SECTION 6.08. Restricted Payments; Certain Payments of Indebtedness. Section
6.08(a) of the Agreement is hereby amended by substituting the following new
Section 6.08(a) in lieu of the existing Section 6.08(a):

 

(a) No Loan Party will, nor will it permit any Subsidiary to, declare or make,
or agree to declare or make, directly or indirectly, any Restricted Payment, or
enter into any transaction that has a substantially similar effect or incur any
obligation (contingent or otherwise) to do so, except (i) the Borrowers may
declare and pay dividends with respect to its common stock payable solely in
additional shares of its common stock, and, with respect to its preferred stock,
payable solely in additional shares of such preferred stock or in shares of its
common stock, (ii) so long as there exists no Event of Default, the Borrowers
may, to the extent required by law, repurchase fractional shares of Borrowers’
Equity Interests up to an aggregate repurchase total for all fractional shares
repurchased of $500,000, (iii) the Borrowers may issue its common stock pursuant
to the Borrowers’ stock option plan existing on the Effective Date, (iv) so long
as there exists no Event of Default, during the period beginning on the
Effective Date and continuing to and including the Maturity Date, the Borrowers
may purchase shares of Borrowers’ Equity Interests up to an aggregate purchase
total for all shares repurchased of $5,000,000; and (v) the Borrowers may
declare and pay dividends so long as there exists no Event of Default.

 



First Amendment to Amended and Restated Credit AgreementPage 1 

 

  

Part II. Continuing Effect

 

Except as expressly modified herein:

 

(a)       All terms, conditions, representations, warranties and covenants
contained in the Agreement shall remain the same and shall continue in full
force and effect, interpreted, wherever possible, in a manner consistent with
this First Amendment; provided, however, in the event of any irreconcilable
inconsistency, this First Amendment shall control;

 

(b)       The representations and warranties contained in the Agreement shall
survive this First Amendment in their original form as continuing
representations and warranties of Borrowers; and

 

(c)       Capitalized terms used in this First Amendment, and not specifically
herein defined, shall have the meanings ascribed to them in the Agreement.

 

In consideration hereof, each Borrower represents, warrants, covenants and
agrees that:

 

(aa) Each representation and warranty set forth in the Agreement, as hereby
amended, remains true and correct as of the date hereof in all material
respects, except to the extent that such representation and warranty is
expressly intended to apply solely to an earlier date and except changes
reflecting transactions permitted by the Agreement;

 

(bb) There currently exist no offsets, counterclaims or defenses to the
performance of the Obligations (such offsets, counterclaims or defenses, if any,
being hereby expressly waived);

 

(cc) Except as expressly waived in this First Amendment, there does not exist
any Default or Event of Default; and

 

(dd) After giving effect to this First Amendment and any transactions
contemplated hereby, no Default or Event of Default is or will be occasioned
hereby or thereby.

 

 



Part III. Independent Credit Decision

 

Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender, based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this First Amendment.

 



First Amendment to Amended and Restated Credit AgreementPage 2 

 

 



Part IV. Conditions Precedent

 

Notwithstanding anything contained in this First Amendment to the contrary, this
First Amendment shall not become effective until each of the following
conditions precedent have been fulfilled to the satisfaction of the
Administrative Agent:

 

(a)       The Administrative Agent shall have received counterparts of this
First Amendment, duly executed by the Administrative Agent, Borrowers, the Loan
Guarantors and the Lenders;

 

(b)       The Administrative Agent shall have received a duly executed
certificate of the Secretary of each Borrower (A) certifying as to the
authorizing resolutions of such Borrower, and (B) certifying as complete and
correct as to attached copies of its Articles of Incorporation and By-Laws or
certifying that such Articles of Incorporation or By-Laws have not been amended
(except as shown) since the previous delivery thereof to the Administrative
Agent;

 

(c)       The Administrative Agent shall have received such documentation and
other information requested in connection with applicable “know your customer”
and anti-money laundering rules and regulations, including the USA Patriot Act;
and

 

(d)       All legal matters incident to this First Amendment shall be reasonably
satisfactory to the Administrative Agent and its counsel.

 

 

Part V. Expenses

 

The Borrowers agree to pay or reimburse the Administrative Agent for all
reasonable expenses of the Administrative Agent (including, without limitation,
reasonable attorneys’ fees) incurred in connection with this First Amendment.

 

 

Part VI. Counterparts

 

This First Amendment may be executed in any number of counterparts, each of
which shall be an original, but all of which taken together shall constitute one
and the same agreement. Delivery of an executed counterpart of this First
Amendment by telefacsimile or other electronic method of transmission shall have
the same force and delivery of an original executed counterpart of this First
Amendment. Any party delivering an executed counterpart of this First Amendment
by telefacsimile or other electronic method of transmission shall also deliver
an original executed counterpart of this First Amendment, but the failure to do
so shall not affect the validity, enforceability, and binding effect of this
First Amendment.

 

In Witness Whereof, the parties hereto have caused this First Amendment to be
executed by their respective officers duly authorized as of the date first above
written.

 

 

 

[This Space Intentionally Left Blank]

 

First Amendment to Amended and Restated Credit AgreementPage 3 

 

 

Signature Page Of

Escalade, Incorporated

To First Amendment to Amended and Restated Credit Agreement

 

 



  Escalade, Incorporated                     By: /s/ Stephen R. Wawrin     Name:
Stephen R. Wawrin     Title: Chief Financial Officer  



 

 

 

 

Signature Page Of

Indian Industries, Inc.

To First Amendment to Amended and Restated Credit Agreement

 

 



  Indian Industries, Inc.                     By: /s/ Stephen R. Wawrin    
Name: Stephen R. Wawrin     Title: Chief Financial Officer  



 



 

 

 

CONSENT AND REAFFIRMATION

 

Each of the undersigned Loan Guarantors hereby consents to the foregoing First
Amendment, and further agrees that the execution and delivery of such First
Amendment shall in no way affect, impair, discharge, relieve or release the
obligations of the undersigned under its Loan Guaranty, which obligations are
hereby ratified, confirmed and reaffirmed in all respects and shall continue in
full force and effect, until all obligations of the Borrowers to the Lenders,
the Issuing Bank and the Administrative Agent are fully, finally and irrevocably
paid and performed. Each Loan Guarantor further acknowledges that the failure to
consent to any subsequent amendment shall not affect the liability of such Loan
Guarantor under its Loan Guaranty. Capitalized terms used herein and not defined
have the meanings ascribed thereto in the Agreement.

 





  BEAR ARCHERY, INC.             By: /s/ Stephen R. Wawrin     Name: Stephen R.
Wawrin     Title: Chief Financial Officer                     EIM COMPANY, INC.
            By: /s/ Stephen R. Wawrin     Name: Stephen R. Wawrin     Title:
Chief Financial Officer                     ESCALADE INSURANCE, INC.            
By: /s/ Stephen R. Wawrin     Name: Stephen R. Wawrin     Title: Chief Financial
Officer                     ESCALADE SPORTS PLAYGROUND, INC.           By: /s/
Stephen R. Wawrin     Name: Stephen R. Wawrin     Title: Chief Financial Officer
            HARVARD SPORTS, INC.             By: /s/ Stephen R. Wawrin     Name:
Stephen R. Wawrin     Title: Chief Financial Officer          



 



 

 

  



  SOP SERVICES, INC.             By: /s/ Stephen R. Wawrin     Name: Stephen R.
Wawrin     Title: Chief Financial Officer                     U.S. WEIGHT, INC.
             By: /s/ Stephen R. Wawrin     Name: Stephen R. Wawrin     Title:
Chief Financial Officer                     WEDCOR HOLDINGS, INC.           By:
/s/ Stephen R. Wawrin     Name: Stephen R. Wawrin     Title: Chief Financial
Officer                     GOALSETTER SYSTEMS, INC.           By: /s/ Stephen
R. Wawrin     Name: Stephen R. Wawrin     Title: Chief Financial Officer        
            LIFELINE PRODUCTS, LLC           By: /s/ Stephen R. Wawrin     Name:
Stephen R. Wawrin     Title: Chief Financial Officer                     VICTORY
MADE, LLC             By: /s/ Stephen R. Wawrin     Name: Stephen R. Wawrin    
Title: Chief Financial Officer                     VICTORY TAILGATE, LLC        
    By: /s/ Stephen R. Wawrin     Name: Stephen R. Wawrin     Title:

Chief Financial Officer



 

 

 

 

 

 

Signature Page Of

JPMorgan Chase Bank, N.A.

To First Amendment to Amended and Restated Credit Agreement

 

 





  JPMORGAN CHASE BANK, N.A., individually and as Administrative Agent, Swingline
Lender and Issuing Bank                         By /s/ Thomas W. Harrison      
Name: Thomas W. Harrison       Title: Executive Director  



 



 

